DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because hatching has not been shown to indicate sectional portions of the figures in accordance with 37 CFR 1.84(h)(3).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the limitation of “two sealing lips, secured to the first part, on a flange-like portion of the first part” is indefinite.  It is not clear what the scope of the term “flange-like” is intended to represent in the claim language.  See MPEP 2173.05(d).
Claim 11 recites the limitation "first resiliently deformable sealing member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grace et al. (US 9,293,792, hereafter “Grace”).
	Regarding claim 1, Grace discloses a valve assembly (Figs. 6A and 6B) comprising: a first part (606, 610) mountable to a fluid port of a panel and comprising a first opening (the inlet opening of the valve with reference to Figs. 6A and 6B) for allowing ingress of fluid into the first part from a first side of the panel, and a second opening (the opening formed between 606 which 602 is configured to seal as shown in Fig. 6A) for allowing egress of fluid out of the first part through the fluid port to a second side of the panel; a second part (602) disposed within the first part and configured to seal the second opening when in a first position (as shown in Fig. 6A) within the first part, a deformable member (608) disposed within the first part, and a resilient member (604) biased to move the second part to a second position (as shown in Fig. 6B) within the first part, so as to provide a fluid flow path (the flow path formed within the valve of Figs. 6A and 6B) from the first opening to the second opening, wherein, when in an initial state, the deformable member is arranged to retain the second part in the first position, and wherein, upon contacting a liquid within the first part, at least a portion of the deformable member is configured to deform so as to enable the resilient member to move the second part to the second position. (Col. 6, line 56 through Col. 7, line 18)
	Regarding claim 2, Grace further discloses a valve assembly according to claim 1, wherein the deformable member comprises a synthetic polymer, and/or wherein the deformable member comprises a foam structure.
	Regarding claim 3, Grace further discloses a valve assembly according to claim 1 wherein the first part comprises a fire-retardant cap (610) for receiving the deformable member. (Col. 6, line 56 through Col. 7, line 18; see how 608 may dissolve/break from fire so 610 must have at least some level of fire resistance)
	Regarding claim 4, Grace further discloses a valve assembly according to claim 1 wherein the deformable member is configured to soften or at least partially dissolve upon contacting the liquid. (Col. 6, line 56 through Col. 7, line 18)
	Regarding claim 5, Grace further discloses a valve assembly according to claim 1 wherein the deformable member is disposed between the first part and the second part, and wherein the resilient member is biased to move the second part towards the deformable member. (the deformable member is between at least a portion of each of the first part and second part and the left most portion of 602 is biased to move towards the deformable member when the valve is in the first position)
	Regarding claim 14, Grace further discloses a housing (the housing formed around 606 and 610) comprising a panel (the inner surface of the housing) defining an internal volume (the internal volume defined by the panel) and an external volume (the volume exterior of the outlet opening of the valve as shown in Figs. 6A and 6B) and having a fluid port (the port formed within the housing) formed therein, and a valve assembly according to claim 1 secured within the fluid port.
	Regarding claim 15, Grace further discloses an electrical vehicle battery pack (as mentioned in Abstract, this valve is for a battery pack) comprising a panel (the housing formed around 606 and 610) defining an internal volume (the internal volume of the panel) and an external volume (the volume exterior of the outlet opening of the valve as shown in Figs. 6A and 6B) and having a fluid port (the port formed within the housing) formed therein, and a valve assembly according to claim 1 secured within the fluid port.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grace in view of Kochanski et al. (WO 2016/146216, hereafter “Kochanski”).
Regarding claim 6, Grace discloses all of the limitations of claim 1, as applied above, but fails to disclose a bayonet coupling.
Kochanski teaches a valve assembly (Fig. 1) wherein the first part comprises a bayonet coupling adapted to attachingly engage with the fluid port of the panel. (Figs. 1-4; para. [0042])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the valve of Grace to be configured to attachingly engage with the battery housing by a bayonet coupling as taught by Kochanski in order to provide a locking mechanism that is easy to produce and easy to handle during installation. (para. [0028])
Regarding claim 11, Grace discloses all of the limitations of claim 6, as applied above, and further discloses the bayonet coupling sealingly engages the pangel therebetween (as taught by Kochanski), but fails to disclose a first resiliently deformable sealing member.
Kochanski additionally teaches a first resiliently deformable sealing member (8) that sealingly engages the panel therebetween. (Figs. 1-4; para. [0044])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the coupling between the valve and the battery to include a resiliently deformable sealing member as taught by Kochanski in order to provide a proper seal between the connection of the valve and housing. (Figs. 1-4; para. [0044])

Claim(s) 7,8, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grace in view of Fukano et al. (US 6,719,268, hereafter “Fukano”).
Regarding claim 7, Grace further discloses a valve assembly according to claim 1, but fails to disclose a first resiliently deformable sealing member, comprising two sealing, secured to the first part, on a flange-like portion of the first part, and arranged to abut the second side of the panel.
Fukano teaches a first resiliently deformable sealing member (68a), comprising two sealing lips lips (as shown in Fig. 2, see the sealing lips on 68a), secured to the first part, (16) on a flange-like portion of the first part, and arranged to abut the second side of the panel (18).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the connection between the first part and the panel to include a resiliently deformable sealing member comprising two sealing lips as taught by Fukano in order to provide a proper connection between the first part and panel that would help ensure there are no leaks. (Fig. 2; Col. 3, lines 38-67)
Regarding claim 8, Grace in view of Fukano further discloses a valve assembly according to claim 7, wherein the first resiliently deformable sealing member is operably encased by a cover member (as taught by Fukano; see the bottom portion of 18a with reference to Fig. 2 which provides a cover for 68a) configured to protect the first resiliently deformable sealing member from external elements.
Regarding claim 12, Grace in view of Fukano further discloses a valve assembly according to claim 7, but fails to disclose wherein the first part comprises a resiliently deformable arm arranged to engage a lip of the panel on the first side of the panel so as to secure the first part within the fluid port.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the first part to include a resiliently deformable arm arranged to engage the a lip of the panel since applicant has not disclosed that having the first part to include a resiliently deformable arm solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality that having the first part to include a resiliently deformable arm, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
	Regarding claim 13, Grace in view of Fukano further discloses a valve assembly according to claim 12, wherein, in use, the first resiliently deformable sealing member and the resiliently deformable arm secure the panel therebetween. (as taught by Fukano; Fig. 2)

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grace in view of Fukano and Falesnik (US 2013/0313462).
Regarding claim 9, Grace in view of Fukano further discloses a valve assembly according to claim 7, but fails to disclose a second resiliently deformable sealing member attached to the first part and arranged to abut the second part when the second part is in the first position, so as to seal the second opening of the first part.
Falesnik teaches a resiliently deformable sealing member (17) attached to the first part (2) and arranged to abut the second part (1) when the second part is in the first position, so as to seal the second opening of the first part. (Fig. 1; para. [0020])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the seat 606 of Grace to include a resiliently deformable sealing member as taught by Falesnik in order to help ensure a proper seal is maintained when the valve is in the first position. (Fig. 1; para. [0020])

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753